                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW ADDEO                                    :           CIVIL ACTION
                                                 :
    v.                                           :           No. 17-2239
                                                 :
 PHILADELPHIA FIREFIGHTER AND                    :
 PARAMEDIC UNION: LOCAL 22 OF                    :
 THE INTERNATIONAL                               :
 ASSOCIATION OF FIREFIGHTERS, et                 :
 al.                                             :

                                            ORDER

         AND NOW, this 20th day of November, 2018, upon consideration of Defendant City of

Philadelphia (the City) and Defendant Philadelphia Firefighters’ and Paramedics’ Union

International Association of Fire Fighters Local 22’s (the Union) Motions for Summary Judgment,

Plaintiff Andrew Addeo’s response thereto, the Union’s reply, and the parties’ presentation at the

October 18, 2018, oral argument, and for the reasons set forth in the accompanying Memorandum,

it is ORDERED:

         •   The City’s Motion for Summary Judgment (Document 51) is GRANTED. Judgment is

entered in favor of the City as to Counts I and II of Addeo’s Amended Complaint.

         •   The Union’s Motion for Summary Judgment (Document 53) is GRANTED. Judgment

is entered in favor of the Union as to Count II of Addeo’s Amended Complaint.

         •   Addeo’s Petition to Rescind Jury Waiver Pursuant to Rule 39(b) (Document 87) is

DISMISSED as MOOT.

         The Clerk is directed to mark this case CLOSED.
BY THE COURT:



/s/ Juan R. Sánchez
Juan R. Sánchez, C.J.
